     Case 1:20-cr-00202-DLI Document 9-1 Filed 06/11/20 Page 1 of 1 PageID #: 30



                                                                                     FILED
                                     INFORMATION SHEET                       ^ g, tjS/^oURTfo.N.Y.
                             UNITED STATES DISTRICT COURT                    ★     ]\}\{ 11 2020 *
                             EASTERN DISTRICT OF NEW YORK
                                                                             LONG ISLAND OFFICE

1.       Title of Case: United States v. Samantha Shader

2.       Related Magistrate Docket Number(s); 20-M-402_ CR                   20          202
3.       Arrest Date:   5/30/2020


4.       Nature of offense(s): 1X1 Felony                                miZARRY, J.
                                 □    Misdemeanor


5.       Related Cases - Title and Docket No(s). (Pursuant to Rule 50.3.2 of the Local
         E.D.N.Y. Division of Business Rules):

6.       Projected Length of Trial:    Less than 6 weeks        IXI
                                       More than 6 weeks □                       BLOOM, MJ.
7.       County in which crime was allegedly committed: Kings
         (Pursuant to Rule 50.1(d) of the Local E.D.N.Y. Division of Business Rules)

8.       Was any aspect of the investigation, inquiry and prosecution giving rise to the case
         pending or initiated before March 10, 2012.^                 DYes lEI No

9.       Has this indictment/information been ordered sealed?         DYes   IE No


10.      Have arrest warrants been ordered?                           DYes   IE No


11.      Is there a capital count included in the indictment?         DYes E No

                                                     RICHARD P. DONOGHUE
                                                     United States Attorney


                                                     Ian C. Richardson
                                                     Jonathan E. Algor
                                                     Assistant U.S. Attorneys
                                                     (718)254-6248

         Judge Brodie will not accept cases that were initiated before March 10, 2012.



Rev. 10/04/12
